Citation Nr: 0930256	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-06 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appeal was remanded by the Board for 
additional development in April 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not demonstrate that a current 
left knee disability is causally related to active service


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in May 2005 that 
provided information as to what evidence was required to 
substantiate the claim(s) and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  With respect to Dingess notification, the Veteran 
was not informed of how VA determines disability ratings and 
effective dates until February 2007, after the initial 
adjudication of the Veteran's claim.  The claim was 
readjudicated in November 2007, thereby curing any error.  
Nevertheless, as the instant decision denies service 
connection, no disability rating or effective date will be 
assigned.  Accordingly, the absence of Dingess notice is 
moot.  Therefore, no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at an October 2006 before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection 

The Veteran claims entitlement to service connection for a 
left knee disability.  At his October 2006 hearing before the 
undersigned, the Veteran explained that he had injured his 
left knee during judo practice while in service; he contends 
that he has experienced associated left knee pain and 
stiffness since service.

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As a preliminary matter, the Board notes that presumptive 
service connection for chronic disease is not warranted in 
the instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

Turning first to the question of presumptive service 
connection , in the present case, the first evidence of a 
chronic disease was found on an April 2006 MRI revealed 
osteoarthritic degenerative joint disease of the left knee; 
this was confirmed by an x-ray finding of degenerative joint 
disease in August 2006.  However, the evidence of record 
fails to establish any clinical manifestations of left knee 
arthritis within one year following the Veteran's separation 
from service.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in May 2009 contained a diagnosis of degenerative 
joint disease of the left knee.  As such, a current 
disability is demonstrated and the first element of a service 
connection claim is satisfied.  

Regarding the second element of service connection, in-
service incurrence, the Veteran was treated for left knee 
"stiffness" in March 1963.  The single treatment report 
noted complaints of left knee "popping," which was 
unaccompanied by pain or locking.  The Veteran was advised to 
return for treatment at the first signs of recurrent 
agitation.  However, the remainder of the service records 
were absent any follow-up treatment for the left knee.  His 
March 1963 separation physical examination revealed normal 
findings.  Additionally, the Veteran's contemporaneous Report 
of Medical History revealed no indication of a "trick" or 
locked knee, or any other problems related to the left knee.  

Thus, the service treatment records do not show that any 
chronic disability of the left knee was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current knee problems are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate any 
findings indicative of a right knee disability until 
September 1996, at which time he complained of a "burning 
sensation" down the left leg.  This is nearly 40 years after 
separation from service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Here, the Board notes a VA hospitalization 
report dated in April 1966, just three years after the 
Veteran's separation from service, which shows normal 
physical and neurological evaluations of the lower 
extremities (i.e., normal deep tendon reflexes, negative 
Babinski testing, and no muscle weakness).  Similarly, a May 
1983 private treatment report shows that the Veteran was 
treated for "bad pain in his right hip and leg." (Emphasis 
added).  At that time, the Veteran reported that he did not 
have any pain on the left.  In fact, physical examination of 
the left knee was, again, normal.  As noted above, the 
Veteran was next treated for left leg symptomatology (as 
related to a non-service connected low back disability) in 
1996.  VA treatment records from May 2004 to August 2006 show 
few complaints related to the left knee/leg.  For example, a 
May 2004 VA treatment note shows that the Veteran complained 
of occasional left leg pain; physical examination of the left 
leg/knee was completely unremarkable.  A November 2004 VA 
treatment report again indicated that the Veteran had no 
significant left leg pain; physical examination of the left 
leg/knee, including gait, reflexes, muscle strength, was 
unremarkable.  An August 2006 VA treatment shows that the 
Veteran complained of chronic left knee pain since 1962; a 
contemporaneous x-ray of the Veteran's left knee confirmed a 
diagnosis of degenerative joint disease.  

In determining whether the post-service knee problems 
detailed above are causally related to active service, the 
Board acknowledges the Veteran's statement at his October 
2006 hearing, to the effect that he injured his knee 
practicing judo in-service, and that he has experienced knee 
pain and stiffness since that time.  In this regard, the 
Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174(Fed. Cir. June 14, 2006).  
In adjudicating his claim, the Board must evaluate the 
Veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69(2005).  

In the present case, the Board has not discovered any 
internal inconsistencies in the Veteran's contentions; he is 
deemed credible in reporting a continuity of knee symptoms 
since service.  However, the provisions concerning continuity 
of symptomatology do not relieve the requirement that there 
be medical evidence of a nexus to service.  See Savage v. 
Gober, 10 Vet. App. 488, 
495-98 (1997). 

No competent evidence of record causally relates any knee 
disability to active service.  In fact, the VA examiner in 
May 2009 reached the opposite conclusion.  The examiner 
essentially reasoned that, due to the lengthy absence of 
treatment after separation from service, it was not possible 
to establish chronicity of the left knee condition.  Because 
the opinion was offered following a review of the claims 
folder and after an objective examination, and because it was 
accompanied by a clear rationale, the VA examiner's 
conclusions are found to be highly probative.  Moreover, no 
other competent evidence of record refutes that opinion.  The 
Veteran and his wife believe that his bilateral knee problems 
are attributable to active service, but they have not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, their lay opinions do not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current left knee disability was incurred in service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


